DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/28/2021 has been entered.  Claims 16-32, and 36 are now pending in the application.  New claim 36 is entered.  Applicant's amendment obviates the abstract and the 112(b) issues.   The IDS submitted on 03/23/2021 is considered. There are sufficient support in the specification for the amended claims.

Claim Objections
Claim 25 is objected to because of the following informalities:  The claim status should have been “previously presented”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

6.	Claims 16-32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over JOHAN MALMQUIST, et al., WO 2016071262 A1 (MALMQUIST) in view of HUBERT WALKENHAUS, et al., DE102007000578A1 (WALKENHAUS) and further in view of ARVED WESTERKAMP, US 20060278361 A1 (WESTERKAMP). 

Regarding claim 16, MALMQUIST discloses: A clothing for a machine for producing a fibrous web (Abstract discloses “…a clothing for use in a machine for producing a fibrous web…”), the clothing comprising: a basic structure having a top side, a running side (para [0039] discloses “…This press felt 4 comprises a load-bearing base structure 3 and a staple fiber layer 2 as a further functional layer 2…”. Abstract “…The clothing has a running side (6) facing away from the fibrous web and a paper side (5) a nonwoven support at least on one side (Figs.1-3 and para [0039], Examiner views that the staple fiber layer 2 is basically the same as the nonwoven support.); said nonwoven support having a functional zone and includes a first portion and a second portion of nonwoven fibers (para [0039] discloses “…This press felt 4 comprises a load-bearing base structure 3 and a staple fiber layer 2 as a further functional layer 2…”).  Examiner views that the functional zone is a functional layer sandwiched between the nonwoven support layers and it can be considered a functional layer as disclosed by MALMQUIST and depicted in Figs. 1-3 thereof.  The fact that the nonwoven support has two portions in which one portion is made of polyurethane and the other is made of different polymer is immaterial and has no bearing on the patentability of the claimed invention since it is a routine optimization of the type of clothing used in the machine to produce a specific type and/or quality of fibrous web.; said nonwoven fibers of said first portion containing a polyurethane (para [0023] and [0039] discloses that the nonwoven support (staple fiber layer 2) made from polyurethane), and said nonwoven fibers of said second portion consisting of a polymer material not including a polyurethane (para [0012] discloses “…The staple fibers can in advantageous embodiments of a polyamide, a polyethylene or other suitable polymer.”); said first portion making up between 10 wt. % and 60 wt. % of said functional zone (para [0039] discloses “… The proportion of the indicator material to the indicator layer is often smaller than 80 wt%, preferably between 40% and 60 wt%, more preferably between 45% and 55 wt%.”); and the polyurethane material of said nonwoven fibers of said first portion (para [0012]).
 
However, MALMQUIST does not expressly disclose: a hardness between 35 Shore D and 85 Shore D.
WALKENHAUS discloses: a hardness between 35 Shore D and 85 Shore D (para [0048] discloses “…Shore A hardnesses in the range from approximately 20 to approximately 100, preferably approximately 40 to approximately 85, can be achieved in the clothing according to
the invention.  Although, WALKENHAUS discloses Shore A instead of Shore D, but one of ordinary skill in the art would know that Shore Hardness, using either the Shore A or Shore D scale, is the preferred method for rubbers/elastomers and is also commonly used for 'softer' plastics such as polyolefins, fluoropolymers, and vinyls. The Shore A scale is used for 'softer' rubbers while the Shore D scale is used for 'harder' ones. Thus, depending on the specific application, using a softer or harder plastic is a matter of choice and have no bearing on the patentability of the claimed invention). 
	Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify MALMQUIST by using the Shore Hardness as taught by WALKENHAUS so as to make a polyurethane material having a Shore Hardness appropriate for specific application used in the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the WALKENHAUS disclosure, would also have been motivated to apply its teaching of determining the Shore Hardness ranges for the benefit of the claimed invention.
 
	The combination of MALMQUIST in view of WALKENHAUS does not expressly disclose the limitation of the instant claim that directed to functional zone of the nonwoven support noted hereinbefore that: extends over more than 50 µm in a thickness direction of the clothing.
	In same field of art, WESTERKAMP discloses: that the functional zone of the nonwoven support extends over more than 50 µm in a thickness direction of the clothing (Abstract “…the batt structure comprising at least one ultra-thin elongated fiber batt which extends over a part width of the fabric and has a thickness of 0.3 mm or less.” And para [0013] discloses “On account of the very low thickness of the ultra-thin batt section, this can, for example, simply be integrated locally into an existing batt 
	Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of MALMQUIST and WALKENHAUS by using an ultra-thin elongated fiber batt which extends over a part width of the fabric and has a thickness of 0.1 mm or less as taught by WESTERKAMP so as to provide a dewatering performance over the aforementioned part width that is different from the remainder of the paper machine fabric used in the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the WESTERKAMP disclosure, would also have been motivated to apply its teaching of having a functional zone extends over more than 50 µm in a thickness direction of the clothing for the benefit of the claimed invention.

	Regarding claim 17, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses: wherein said nonwoven fibers of said first portion consist of a thermoplastic polyurethane (para [0006] discloses “…an industrial material is known which has a base layer, a fiber mat layer and at least one low-melting polymer film layer, in particular made of elastomeric thermoplastic polyurethane…”). 
	
MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses: wherein said first portion makes up between 20 wt. % and 45 wt. % of said functional zone (para [0039] discloses “… The proportion of the indicator material to the indicator layer is often smaller than 80 wt%, preferably between 40% and 60 wt%, more preferably between 45% and 55 wt.%.”).

Regarding claim 19, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  WALKENHAUS further discloses: wherein said polyurethane material of said nonwoven fibers of said first portion has a hardness between 50 Shore D and 85 Shore D (para [0048] discloses “…Shore A hardnesses in the range from approximately 20 to approximately 100, preferably approximately 40 to approximately 85, can be achieved in the clothing according to the invention.  Although, WALKENHAUS discloses Shore A instead of Shore D, but one of ordinary skill in the art would know that Shore Hardness, using either the Shore A or Shore D scale, is the preferred method for rubbers/elastomers and is also commonly used for 'softer' plastics such as polyolefins, fluoropolymers, and vinyls. The Shore A scale is used for 'softer' rubbers while the Shore D scale is used for 'harder' ones. Thus, depending on the specific application, using a softer or harder plastic is a matter of choice and have no bearing on the patentability of the claimed invention). 

Regarding claim 20, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  WESTERKAMP further discloses: wherein said functional zone extends in the thickness direction for less than 5 mm (para [0013] and [para [0019]).

MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  WESTERKAMP further discloses: wherein said nonwoven fibers of said first portion have a fiber fineness between 30 dtex and 80 dtex (para [0021] discloses “…The fibers which are suitable for an ultrathin batt section have a titer in the range from 1 to 150 dtex and also, claim 3.).

Regarding claim 22, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 21.  WESTERKAMP further discloses: wherein said nonwoven fibers of said first portion have a fiber fineness between 50 dtex and 70 dtex and said nonwoven fibers of said second portion have a fiber fineness between 20 dtex and 70 dtex (para [0021] discloses “…The fibers which are suitable for an ultrathin batt section have a titer in the range from 1 to 150 dtex and also claim 3.).

Regarding claim 23, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  WESTERKAMP further discloses:  wherein said nonwoven fibers of said second portion have a fiber fineness between 10 dtex and 80 dtex (para [0021] discloses “…The fibers which are suitable for an ultrathin batt section have a titer in the range from 1 to 150 dtex and also claim 3.).

Regarding claim 24, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  WESTERKAMP further discloses:  wherein said first portion and/or said second portion comprise nonwoven fibers with different fiber fineness (Fig. 3, and para [0063] discloses “…Of course, far more fiber batts can be joined flatly to one another, in accordance with the customer-specific or application-based requirements…” Examiner views 

Regarding claim 25, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  WALKENHAUS further discloses: wherein between 15 g/m2 and 250 g/m2 of nonwoven fibers of said first portion are provided in said nonwoven support (para [0122] discloses “The nonwoven layer 130 can have a weight in the range from about 150 g/m2 to about 800 g/m2. This depends on the requirements for the covering in the individual case.  The higher end of the range falls within the cited reference.).

Regarding claim 26, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  WALKENHAUS further discloses:  wherein between 100 g/m2 and 1500 g/m2 of nonwoven fibers of said second portion are provided in said nonwoven support (para [0122] discloses “The nonwoven layer 130 can have a weight in the range from about 150 g /m2 to about 800g /m2. This depends on the requirements for the covering in the individual case.  The higher end of the range falls within the cited reference.).

Regarding claim 27, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses: which comprises at least one further functional zone in which said first portion amounts to less than 10 wt.%, and which is disposed between said basic structure and said functional zone and/or between said functional zone and a surface of the clothing (Figs. 1-3 and para [0028] discloses “…at least one indicator layer, viewed in the direction of the thickness, is attached between the load-bearing base 

Regarding claim 28, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses:  wherein said functional zone forms a surface of the clothing (Figs. 1 and 3, element 5). 

Regarding claim 29, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses:  wherein said nonwoven support is provided on the side of said basic structure disposed for touching the fibrous web (Figs. 1-3, element 5).

Regarding claim 30, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses:  wherein said basic structure consists of a flat weave (Fig. 3. Examiner views that using a flat weave is purely a design choice and has no bearing on the patentability of the claimed invention.).

Regarding claim 31, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses:  wherein said basic structure is a flat weave with end-side edges and having a length substantially twice a length of the clothing in a finished condition, said flat weave being folded at folds and defining folded portions that are deposited back onto the flat weave to form a two- layer structure, and wherein seam loops are formed at said folds, enabling the basic structure may be merged with a pintle to form an endless structure (As depicted in Fig. 3, MALMQUIST discloses a clothing that can be used in paper/tissue/fibrous web making having various structures and/or configurations depends on the customer-specific or application-based requirements.  Therefore, the fact that the basic structure is a flat weave or other patterns with end-side edges with length twice a length of the clothing and/or can be folded to form an endless structure is purely a design choice and the material and configuration of the basic structure is almost the same as what it is taught by MALMQUIST and it is inherent to function the same or substantially close to with the clothing of the claimed invention when compared to the clothing of MALMQUIST.).  

Regarding claim 32, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses:  wherein said basic structure comprises a flat weave that is narrower than said basic structure in width direction and said basic structure is formed by spiraling said flat weave (As depicted in Fig. 3, the fact that basic structure comprises a flat weave that is narrower than said basic structure or is formed by spiraling said flat weave is purely design choice and has no bearing on the patentability of the claimed invention.). 

Regarding claim 36, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses:   wherein said nonwoven fibers of said first portion consist of polyurethane (para [0023] and [0039] discloses that the nonwoven support (staple fiber layer 2) made from polyurethane). 



Response to Arguments
7.	Applicant's arguments filed on 04/28/2021 have been fully considered but they are not persuasive. 
On page 9, paragraph 4th, Applicant's arguments admits:   
“It is certainly true that Shore A hardness and Shore D hardness are related.”…  But continue to contend:
“First, a Shore A hardness from 20 to 100 can be related to a range of Shore D hardnesses only with great difficulty.”   
As noted by the Examiner is Office Action, WALKENHAUS discloses Shore A instead of Shore D, but one of ordinary skill in the art would know that Shore Hardness, using either the Shore A or Shore D scale, is the preferred method for rubbers/elastomers and is also commonly used for 'softer' plastics such as polyolefins, fluoropolymers, and vinyls. The Shore A scale is used for 'softer' rubbers while the Shore D scale is used for 'harder' ones. Thus, depending on the specific application, using a softer or harder plastic is a matter of choice and have no bearing on the patentability of the claimed invention.  (Emphasis added).  The following explanation is provided to shed more light on the essence of the rejection and why the rejection is maintained.   
Firstly, the claims were not rejected just for Shore A or Shore D hardness scale, but the claims were rejected because all of the claim limitations were disclosed and found to be obvious by combination of the cited references.  Secondly, the issue at hand is not about, as Applicant’s contends, that WALKENHAUS discloses Shore A instead of Shore D, but the issue is that measurement of hardness (whether Shore A or Shore D) does not hold any patentable weight absent of showing unexpected results obtained from it that would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.  Thirdly, according to the Applicant’s arguments that the Shore A hardness from 20 to 100 can be related to a range of Shore D hardnesses only with great difficulty” does not mean that it cannot be done in some other clever way that is not so difficult as Applicant asserts.  Again the crux of the claims rejection is not whether Shore A hardness scale or Shore D hardness scale was used for measurement of the hardness since this is a standard measurement used in the industry.
On page 10, 1st paragraph, Applicant contends: 
“Walkenhaus does not measure the material of a non-woven fiber. Instead, Walkenhaus measures the hardness in the clothing.”
Examiner concurs that the WALKENHAUS reference is directed to a paper machine clothing and the Applicant’s claimed invention is as well directed to “A clothing for a machine” in claim 16 and the measurement of the material of a non-woven fiber, as Applicant’s claims, is conducted on the basic structure having a non-woven support on one side as disclosed in the Applicant’s disclosure on para [0083-0087].  To suggest that the hardness measurement of a material of non-woven fiber used in a product such as a clothing for a paper machine is different than hardness measurement of the clothing is erroneous, particularly when the preamble of the claims and the entire Applicant’s disclosure including the title of the specification is clearly directed to paper machine clothing.  
On page 10, last paragraph, Applicant contends:
“The choice of the polyurethane material of the fibers in the first portion of the functional zone does indeed have a bearing on the patentability of the claimed invention.”
However, the Applicant’s arguments does not provide a probative and cogent evidence as to why polyurethane material of the fibers have a bearing on the patentability of the claimed invention.  In particular, Applicant’s disclosure on paragraphs [0018-0019] discloses “The apportionment according to the invention between nonwoven fibers of polyurethane (PU) an elastomer and other polymer fibers represents to a certain extent an optimal compromise. The PU fibers as such are very difficult to process. Thus, for example, a carding of the fibers in a teasel is next to impossible. Nonwoven fibers of other polymer materials can be processed much more easily here.” “A functional zone of the indicated kind can be created, for example, by needling a nonwoven layer of a blend of PU fibers and fibers of other polymers, such as a polyamide, to the basic structure and possibly further non­woven layers. (Emphasis added).  In accordance to the Applicant’s own disclosure, it is not just polyurethane (PU), but a blend of PU fibers and fibers of other polymers, such as a polyamide are used in the basic structure.   Therefore, the rejection is maintained. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748